         Case 9:18-cv-00146-DLC Document 92 Filed 04/29/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


KEITH JONES,                                   Case No. CV-18-146-M-DLC

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

BNSF RAILWAY COMPANY, a
Delaware corporation

                      Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

     IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
Defendant and against Plaintiff in accordance with the order issued on today's date.

        Dated this 29th day of April, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A.S. Goodwin
                                   A.S. Goodwin, Deputy Clerk
